UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW Y ORK

JUA NITA PICKETT,
                           Plaintiff,
                                                                ORDER
              -against-
                                                            20 Civ. 75 (ER)
GM and MOTOR LIQUIDATION CO.,

                           Defendants.


RAMos,D.J.:
       Juanita Pickett, who resides in Warren, Michigan, and is appearing pro se and
proceeding in forma pauperis ("IFP"), brings this action alleging that she was injured in a
car accident that occurred in Lawrenceville, Georgia. By order dated February 28, 2020,
Pickett's request to proceed IFP was granted. Doc. 6. Named as defendants are General
Motors ("GM") and Motor Liquidation Company. For the following reasons, the Court
dismisses this action.
I.     BACKGROUND
       Pickett, a resident of Michigan, alleges that she was injured in a motor vehicle
accident while operating a 2003 Buick Rendezvous. The accident occurred on June 22,
2004, in Lawrenceville, Georgia. Compl. at 4, Doc. 2. In addition to physical injuries,
she alleges that the accident caused her to lose her job, car, and home. Compl. at 4. She
names as Defendants GM and the Motor Liquidation Company.
       GM filed for bankruptcy on June 1, 2009, and that action is pending in the U.S.
Bankruptcy Court for the Southern District of New York. See In re Motors Liquidation
Co., 09 Bk. 50026 (REG) (Bankr. S.D.N.Y). On November 2, 2009, Pickett filed a claim
in that bankruptcy action, seeking damages for the injuries she allegedly sustained in the
June 22, 2004 accident. Compl. at 20. She filed an administrative claim on February 9,
2011, in which she sought additional compensation for the loss of her job and a
deterioration in her health. Compl. at 21. On May 15,2012,after oral argument,the

bankruptcy court orally disallowed and expunged Pickett's claims,and on June 5,2012,
the bankruptcy court issued an order consistent with its oral ruling. See In re Motors

Liquidation Co. (June 5,2012),Doc. 11782. On June 13,2012,the bankruptcy court
received Pickett's notice of appeal. Id., Doc. 11850. The Hon. William H. Pauley III

affirmed the bankruptcy court's June 2012 order in January 2013,holding:
           [W]hether New York law,Michigan law,or Georgia law governs -
           Pickett's claims are time-barred. Pickett seeks recovery for alleged
           personal injuries, property damage, and breach of the implied war­
           ranty of merchantability. Under the applicable New York, Michi­
           gan,and Georgia statutes of limitations,Pickett's time to file a law­
           suit relating to her accident expired - at the latest - in June 2008,
           four years after the accident. See N.Y. C.P.L.R. § 214(4)-(5) and
           N.Y. U.C.C. § 2-725(1); Mich. Comp. Laws Ann. §§ 440.2725(1),
           600.5805(10) & (13); Ga. Code Ann. §§ 9-3-31, 9-3-33, 11-2-
           725(1).
In re Motors Liquidation Co., No. 12 Civ. 6785 (WHP),2013 WL 110545,at *2
(S.D.N.Y. Jan. 7,2013).
II.     STANDARD OF REVIEW
       The Court must dismiss an IFP complaint,or any portion of the complaint,that is
frivolous or malicious,fails to state a claim on which relief may be granted,or seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B); see Livingston v. Adirondack Beverage Co., 141 F.3d 434,437 (2d Cir.

1998). The Court must also dismiss a complaint when the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).
       While the law mandates dismissal on any of these grounds,the court is obliged to

construe pro se pleadings liberally,Harris v. Mills, 572 F.3d 66,72 (2d Cir. 2009),and
interpret them to raise the "strongest [claims] that they suggest," Triestman v. Fed.
Bureau ofPrisons, 470 F.3d 471,474 (2d Cir. 2006) (internal quotation marks and
citations omitted) ( emphasis in original). But the "special solicitude " in pro se cases,id.

at 475 (citation omitted),has its limits - to state a claim,pro se pleadings still must


                                              2
comply with F ederal Rule of Civil Procedure 8, which requires a complaint to make a
short and plain statement showing that the pleader is entitled to relief.
        The Supreme Court has held that under Rule 8, a complaint must include enough
facts to state a claim for relief "that is plausible on its face." Bell At!. Corp. v. Twombly,
550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough
factual detail to allow the court to draw the inference that the defendant is liable for the
alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded
factual allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). But it does
not have to accept as true "[t]hreadbare recitals of the elements of a cause of action,"
which are essentially just legal conclusions. Twombly, 550 U.S. at 555. After separating
legal conclusions from well-pleaded factual allegations, the court must determine
whether those facts make it plausible - not merely possible - that the pleader is entitled to
relief. Id
III.    DISCUSSION
        Any claims Pickett may be seeking to raise in this complaint are barred by the
doctrine of res judicata, otherwise known as claim preclusion. Under the doctrine, a
litigant may not bring a new case that includes claims or defenses that were or could have
been raised in an earlier case in which the same parties were involved if that case resulted
in a judgment on the merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim
preclusion "bars a plaintiff from relitigating claims against a defendant that it lost in a
previous action against the same defendant and claims that the plaintiff could have
brought in that earlier action but did not." Marcel Fashions Grp. Inc. v. Lucky Brand
Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018). The doctrine "'serves the interest
of society and litigants in assuring the finality of judgments, [and] also fosters judicial
economy and protects the parties from vexatious and expensive litigation.'" Id at 237
(quoting Curtis v. Citibank, NA., 226 F.3d 133, 138 (2d Cir. 2000)). Claim preclusion
generally applies if "(i) an earlier action resulted in an adjudication on the merits; (ii) that


                                               3
earlier action involved the same counterparty or those in privity with them; and (iii) the

claim sought to be precluded was raised, or could have been raised, in that earlier action."

Id.

       To determine if a claim could have been raised in an earlier action, courts look to
whether the present claim arises out of the same transaction or series of transactions

asserted in the earlier action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in
other words, whether facts essential to the second suit were present in the first suit, NLRB

v. United Techs. Corp., 706 F.2d 1254, 1260 (2d Cir. 1983). "A party cannot avoid the
preclusive effect of res judicata by asserting a new theory or a different remedy." Brown
Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (internal quotation
marks and citation omitted).

       Although claim preclusion is an affirmative defense to be pleaded in a defendant's

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See,
e.g., Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court's
dismissal on grounds of issue preclusion even though defendant failed to plead that

defense, and noting that "principles of preclusion involve" not only "the rights and

interests of the parties," but also "important interests of the public and the courts in

avoiding repetitive litigation and potentially inconsistent decisions"); Doe v. Pfrommer,

148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte application of collateral estoppel in
motion for summary judgment); Salahuddin v. Jones, 992 F.2d 447, 449 (2d Cir. 1993)

("The failure of a defendant to raise res Judicata in [an] answer does not deprive a court
of the power to dismiss a claim on that ground.").

        The elements of claim preclusion are satisfied here, necessitating the dismissal of
this case. Pickett filed a claim in GM's bankruptcy action, seeking damages for the

injuries she sustained in the June 22, 2004 accident. The claims raised in that action are
precisely the same ones she alleges here. Furthermore, the parties are the same in this
case and the bankruptcy case: Pickett on one side and GM and Motor Liquidation Co. on


                                              4
the other. Finally,when the bankruptcy allowed GM's objection and expunged Pickett's

claims,it adjudicated the case on the merits. See Cost v. Super Media, 482 B.R. 857,862

(S.D.N.Y 2012) (citing EDP Med. Computer Sys. v. United States, 480 F.3d 621,625 (2d

Cir.2007)) (holding that when a bankruptcy court expunged a claim,it was making an

adjudication on the merits and laying "a predicate for res judicata").
IV.      CONCLUSION
         Accordingly,Pickett's case is DISMISSED with prejudice. Tue Clerk of Court is

directed to mail a copy of this order to Pickett and note service on the docket. Pickett's

complaint,filed IFP under 28 U.S.C. § 1915(a)(l),is dismissed for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         Tue Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith,and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438,444-45 (1962). Tue Clerk of

Court is directed to enter judgment and close the case.


It is SO ORDERED.


Dated:    March 4,2020
          New York,New York
                                                            �,Q
                                                          EDGARDO RAMOS, U.S.D.J.




                                              5
